t c memo united_states tax_court lindsey jones petitioner v commissioner of internal revenue respondent docket no filed date jonathan t amitrano and alvah lavar taylor for petitioner mindy meigs and sherri g morris for respondent memorandum findings_of_fact and opinion ashford judge petitioner filed the petition in this case in response to a so-called final appeals determination notice_of_determination denying her request for relief from joint_and_several_liability under sec_6015 for the and taxable years years at issue we must decide whether petitioner is entitled to relief under that section from underpayments of tax for those years we hold that she is not findings_of_fact some of the facts have been stipulated and are so found 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times 2we note that at trial in addition to receiving into evidence the stipulation of facts which did not delineate what constituted the administrative record at the time of the notice_of_determination the court received the testimonies of petitioner her ex-husband noah pike and three additional witnesses for petitioner without objection from respondent’s counsel and four additional exhibits proffered by petitioner the trial took place and the record was closed before the president signed into law the taxpayer first act tfa pub_l_no 133_stat_981 on date tfa sec stat pincite amended sec_6015 by adding paragraph which provides for the standard and scope of tax_court review specifically paragraph provides that a ny review of a determination made under this section sec_6015 shall be reviewed de novo by the tax_court and shall be based upon-- a the administrative record established at the time of the determination and b any additional newly discovered or previously unavailable evidence according to tfa sec b this provision applies to petitions or requests filed or pending on or after the date of the enactment of this act it would thus seem that the effective date provision calls on us to apply sec_6015 to cases tried before that section was enacted which would include this case suffice it to say however sec_6015 would not change our ultimate finding set forth below as to whether petitioner is entitled to relief under sec_6015 from the underpayments of tax for the years at issue in other words even allowing petitioner to present her case to the fullest extent and considering all of the evidence presented we find that she is not entitled to sec_6015 relief for the continued the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in california when her petition was filed i petitioner’s background on date petitioner married noah pike and they were still married during the years at issue they have one child during petitioner primarily took care of their child but was also employed as a w-2 wage earner for ebanista inc w-2 employer and claimed to be a student and have an interior design business during petitioner continued to primarily take care of their child but was also employed as a w-2 wage earner for restoration hardware inc and gardenology inc w-2 employers and claimed to be a student during the years at issue mr pike worked as a manager in his family’s restaurants on date petitioner and mr pike separated when they separated however money was tight and thus they remained in the marital home together sleeping in separate bedrooms they also knew that they would need to sell this home which they did in date for a net gain of dollar_figure and ultimately they would need to use dollar_figure of the net_proceeds to satisfy their tax continued years at issue liability for upon their separation mr pike began paying petitioner spousal support of dollar_figure monthly in connection with their separation in date petitioner and mr pike met with a mediator to discuss a marital settlement agreement msa but did not sign an msa at that meeting they met with the mediator again in and on date they executed an msa the msa did not make any reference to petitioner and mr pike’s not-yet- filed and joint returns or their then-future tax_liabilities for the years at issue however the msa did make reference to their tax_liability for viz in addressing the division of community_property the msa indicated that petitioner and mr pike had equally received the remaining net_proceeds from the sale of their marital home after payment of dollar_figure to the internal_revenue_service irs from these proceeds to satisfy their tax_liability the msa memorialized the fact that mr pike had been paying petitioner spousal support of dollar_figure monthly and provided that this spousal support obligation would continue until his or petitioner’s death petitioner’s remarriage further court order or through date whichever occurs first the msa also included in pertinent part the following provisions division of debts the parties agree that they have provided for the payment of all joint debts of which they are aware and if any joint debts are discovered hereafter which are not provided for in this agreement each party will pay one-half of such debt tax refunds or deficiencies if at any time after the effective date of this agreement the parties shall be entitled to any_tax refund on any federal or state_income_tax returns filed by the parties jointly such refund shall be divided between them equally any deficiency assessed for any prior year in which the parties filed joint returns shall be payable in proportion to their income in the year assessed by each party as an individual obligation on date petitioner commenced a proceeding in the superior court of california in orange county california orange county court in which she sought a decree dissolving her marriage to mr pike on the basis of irreconcilable differences in connection with this proceeding petitioner and mr pike completed and signed under penalties of perjury income and expense declarations on their respective declarations dated date they indicated in the section titled tax information that they last filed taxes for and their filing_status was married_filing_jointly on date the orange county court issued a decree of dissolution of petitioner and mr pike’s marriage effective date this decree incorporated the msa ii petitioner’s tax returns for the years at issue and each year before that during their marriage mr pike had a tax_return_preparer prepare and file joint federal_income_tax returns for himself and petitioner petitioner was never involved in their preparation or filing petitioner would provide her tax-related information to mr pike and he would mail his tax-related information together with hers to the tax_return_preparer each year with respect to at least mr pike signed petitioner’s name on the return without her having reviewed it indeed during their marriage mr pike handled all of their family financial matters petitioner’s total reliance on mr pike to handle family financial matters is consistent with her actions in this regard before and after their marriage before their marriage she was never involved in the preparation and filing of her federal_income_tax returns instead she gave her tax-related information to her mother and her mother prepared and filed her returns once she remarried in date petitioner relied on her second husband jeremiah johnson to handle the preparation and filing of their joint federal_income_tax returns the irs received petitioner and mr pike’s joint federal_income_tax return for joint_return and joint federal_income_tax return for joint_return after the dissolution of their marriage the irs received the joint_return on date and the joint_return on date the joint_return reported total income of dollar_figure consisting of w ages salaries tips etc of dollar_figure attributable in part to petitioner’s wages from her w-2 employer taxable interest of dollar_figure business income of dollar_figure attributable to both petitioner’s reported interior design business and mr pike’s reported restaurant management business and a capital_loss of dollar_figure the joint_return also reported three exemptions one each for petitioner mr pike and their child and certain payments totaling dollar_figure and claimed nonrefundable education credits of dollar_figure and the standard_deduction for married_filing_jointly status finally the joint_return reported a resulting federal_income_tax liability of dollar_figure exclusive of penalties and interest the joint_return reported total income of dollar_figure consisting of w ages salaries tips etc of dollar_figure ie petitioner’s total wages from her w-2 employers business income of dollar_figure solely attributable to mr pike’s reported restaurant management business and a capital_loss of dollar_figure like the joint_return the joint_return reported three exemptions and certain payments and claimed the standard_deduction for married_filing_jointly status finally the joint_return reported a resulting federal_income_tax liability of dollar_figure exclusive of penalties and interest the irs received petitioner’s federal_income_tax return for reflecting her filing_status as single and a tax_refund of dollar_figure and petitioner and mr johnson’s joint federal_income_tax return for joint_return reflecting a federal_income_tax liability of dollar_figure exclusive of penalties and interest on date petitioner gave mr johnson permission to sign the joint_return on her behalf without having reviewed it the irs received petitioner and mr johnson’s joint federal_income_tax returns for and reflecting federal_income_tax liabilities of dollar_figure and dollar_figure respectively exclusive of penalties and interest on date the irs received petitioner and mr johnson’s joint federal_income_tax return for reflecting a tax_refund of dollar_figure on date iii petitioner’s request for relief from joint_and_several_liability on date petitioner submitted form_8857 request for innocent spouse relief in which she requested relief from joint_and_several_liability under sec_6015 with respect to the years at issue on that form petitioner did not check the boxes that would have indicated that she or other members of her family were a victim of spousal abuse or domestic violence or suffering the effects of such abuse during the years at issue or when the and joint returns were filed or she had a mental or physical health problem either when those returns were filed or the form was filed on date the irs office of appeals in covington kentucky issued a notice_of_determination to petitioner denying her relief under sec_6015 for the years at issue according to the notice_of_determination she was denied relief because t he information we have available does not show you meet the requirements for relief and y ou did not show it would be unfair to hold you responsible petitioner timely filed a petition with this court seeking review of respondent’s determination i introduction opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 if a joint_return is made the tax is computed on the spouses’ aggregate income and each spouse is fully responsible for the accuracy of the return and is jointly and severally liable for the entire amount of tax_shown_on_the_return or found to be owing sec_6013 butler v commissioner t c nevertheless under certain circumstances a spouse who has made a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 sec_6015 provides a spouse with three alternatives full or partial relief under subsection b proportionate relief under subsection c and if relief is not available under subsection b or c equitable relief under subsection f respondent considered petitioner’s entitlement to relief from joint_and_several_liability only under subsection f and we have jurisdiction to do the same see sec_6015 ii valid joint_return we first address whether petitioner and mr pike made a valid joint federal_income_tax return for petitioner asserts that not only did she not sign the joint_return but she did not expressly consent to having mr pike sign her name on and file that return if the joint_return is not a valid joint_return then she is not liable for the underpayment reflected thereon and the issue of whether she is entitled to relief under sec_6015 for becomes moot see sec_6015 and c do not apply in this case because there are neither understatements of tax nor deficiencies at issue as required by sec_6015 and c respectively rather only underpayments are at issue see durham v commissioner tcmemo_2004_184 slip op pincite 4petitioner does not dispute that the joint_return was a valid joint_return 119_tc_191 acquaviva v commissioner tcmemo_1996_542 slip op pincite whether an income_tax return is a joint_return or a separate_return of the other spouse is a question of fact hunter v commissioner tcmemo_2016_ at and cases cited thereat the determinative factor in deciding whether a filed return qualifies as a joint_return is whether the spouses intended to file a joint_return id the absence of one spouse’s signature on a joint_return does not necessarily preclude a finding of a valid joint_return where the facts indicate otherwise okorogu v commissioner tcmemo_2017_53 at citing 35_tc_747 acquaviva v commissioner slip op pincite and cases cited thereat in okorogu v commissioner at we stated the tacit_consent_rule holds that the intent to file a joint_return may be inferred from facts demonstrating that a nonsigning spouse tacitly approved or acquiesced in the other spouse’s filing of the joint_return this court has considered a variety of factors in evaluating the issue of tacit consent especially whether the nonsigning spouse filed a separate_return whether the nonsigning spouse objected to the other spouse’s joint filing and whether the couple’s prior filing history indicates the intent to file jointly thus a history of reliance by the nonsigning spouse on the other spouse with respect to family financial matters including the preparation of tax returns suggests that the nonsigning spouse consented to the other spouse’s filing of the return in question furthermore the inclusion of income and deductions attributable to the nonsigning spouse on the return generally will be taken as proof of the intent to file a joint_return even where the nonsigning spouse failed to give his or her express consent to the filing citations omitted the tacit_consent_rule is not separable from the presumption of correctness that attaches to the commissioner’s determination of a joint_return in cases where one spouse fails to sign hennen v commissioner t c pincite on the record before us we find that petitioner tacitly consented to the filing of the joint_return petitioner did not file a separate federal_income_tax return for despite her income’s having exceeded the filing threshold petitioner also acknowledged that she provided mr pike her tax-related information for as well as for despite having separated from him in mr pike credibly testified that petitioner gave him her tax-related information for the years at issue so that the and joint returns could be prepared furthermore petitioner and mr pike filed joint federal_income_tax returns during all the years they were married and petitioner relied on mr pike to prepare or have prepared those returns as well as to handle all other family financial matters sec_6012 requires every individual whose gross_income equals or exceeds the exemption_amount to file a return for the exemption_amount was dollar_figure during petitioner received wages totaling dollar_figure from her w-2 employers petitioner’s gross_income exceeded the dollar_figure exemption_amount and therefore she was required to file a return for similarly petitioner testified that she allowed mr johnson to sign her name on the joint_return petitioner acknowledged that as with the joint_return with mr pike she had no involvement in the preparation of the joint_return and did not review that return whatsoever before allowing mr johnson to sign her name thereon the absence of her signature on federal_income_tax returns is therefore not decisive accordingly these facts support a finding that petitioner and mr pike made a valid joint federal_income_tax return for iii relief under sec_6015 where relief is not available under sec_6015 or c such as in this case sec_6015 grants the commissioner the discretion to relieve a requesting spouse of joint liability if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or deficiency or any portion thereof additionally sec_6015 authorizes granting such equitable relief u nder procedures prescribed by the secretary for requests filed on or after date and for requests pending in any federal court on or after date revproc_2013_34 2013_43_irb_397 prescribes the guidelines that the irs will consider in determining whether equitable relief is appropriate although we are not bound by them since they are applicable in this case we will analyze petitioner’s request under these guidelines to ascertain whether she satisfies the requirements for relief under sec_6015 see yancey v commissioner tcmemo_2017_59 at and cases cited thereat revproc_2013_34 sec_4 i r b pincite sets forth seven so- called threshold conditions threshold conditions that must be satisfied in order for the requesting spouse to be eligible for equitable relief under sec_6015 the threshold conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent tax_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse revproc_2013_34 sec_4 these conditions are stated in the conjunctive thus a requesting spouse must satisfy all seven of them before relief may be granted hunter v commissioner at citing agudelo v commissioner tcmemo_2015_124 at petitioner meets the first six threshold conditions but does not fully satisfy the seventh condition generally the income_tax_liability from which the requesting spouse seeks relief must be attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless a specified exception applies revproc_2013_34 sec_4 i r b pincite if the liability is partially attributable to the requesting spouse then relief can be considered only for the portion of the liability attributable to the nonrequesting spouse id the liabilities for the years at issue were partially attributable to petitioner consequently she is eligible for relief under sec_6015 only for the portions of the liabilities attributable to mr pike for the portions of the liabilities for which petitioner is eligible for relief under sec_6015 revproc_2013_34 sec_4 i r b pincite sets forth circumstances under which the irs will make a streamlined determination 6the exceptions are attribution due solely to the operation of community_property law nominal ownership misappropriation of funds abuse and fraud committed by the nonrequesting spouse revproc_2013_34 sec_4 2013_43_irb_397 except for the abuse exception petitioner does not make any specific allegations that she meets any of the exceptions on the basis of the record before us and as further discussed infra pp with respect to addressing abuse as a factor altering any of the factors set forth in revproc_2013_34 sec_4 i r b pincite we find that none of the exceptions apply here in any event granting equitable relief to the requesting spouse under sec_6015 the requesting spouse is eligible for a streamlined determination by the irs granting equitable relief under revproc_2013_34 sec_4 only in cases in which the requesting spouse establishes that she is no longer married to the nonrequesting spouse marital status requirement would suffer economic hardship if not granted relief economic hardship requirement and did not know or have reason to know that the nonrequesting spouse would not or could not pay the underpayment_of_tax reported on the joint income_tax return or did not know or have reason to know that there was an understatement or deficiency on the joint income_tax return knowledge requirement it is undisputed in this case that the marital status requirement has been met however petitioner does not dispute that she would not suffer economic hardship if not granted relief therefore the economic hardship requirement has not been met making her ineligible for a streamlined determination 7in the light of petitioner’s conceding the economic hardship requirement we need not address whether the knowledge requirement has been met see revproc_2013_34 sec_4 i r b pincite however in considering below the factors set forth in revproc_2013_34 sec_4 we address whether petitioner knew or had reason to know that mr pike would not or could not pay the liabilities for the years at issue where as here the requesting spouse fails to satisfy all of the requirements for a streamlined determination revproc_2013_34 sec_4 i r b pincite sets forth seven nonexclusive factors to be considered in determining whether a requesting spouse is entitled to equitable relief under sec_6015 marital status economic hardship in the case of an underpayment knowledge or reason to know that the nonrequesting spouse would not or could not pay the tax_liability legal_obligation significant benefit compliance with the income_tax laws and mental or physical health of the requesting spouse these factors are to be weighted appropriately and no one factor is determinative see yancey v commissioner at and cases cited thereat accordingly we will consider each in turn with respect to the marital status factor the parties agree that when the irs made the determination set forth in the notice_of_determination petitioner was no longer married to mr pike the marital status factor weighs in favor of relief see revproc_2013_34 sec_4 a with respect to the economic hardship factor petitioner does not dispute that she would not suffer economic hardship if relief were not granted see supra p the economic hardship factor is neutral see revproc_2013_34 sec_4 b i r b pincite with respect to the knowledge factor in the case of a tax_liability that was properly reported but not paid we look at whether as of the date the return was filed or the date the requesting spouse reasonably believed the return was filed the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the tax_liability at that time or within a reasonable period of time after the filing of the return id sec_4 c ii i r b pincite this factor will weigh against relief if on the basis of the facts and circumstances of the case it was not reasonable for the requesting spouse to believe that the nonrequesting spouse would or could pay the tax_liability shown on the return id by date when she and mr pike completed and signed under penalties of perjury income and expense declarations petitioner was aware that their last joint federal_income_tax return filing was for and thus that the joint_return was late and the joint_return was imminently due she also knew that they needed to use dollar_figure of the net_proceeds from the sale of their marital home to satisfy their tax_liability indeed she acknowledged at trial that when she and mr pike separated money was tight w e have consistently found that a requesting spouse’s knowledge of the couple’s financial difficulties deprives the requesting spouse of reason to believe that his or her ex-spouse will pay the tax_liability stolkin v commissioner tcmemo_2008_211 slip op pincite citing gonce v commissioner tcmemo_2007_328 and butner v commissioner t c memo furthermore with respect to the joint_return petitioner conceded that she signed this return her signature appears approximately inches below_the_line for amount you owe which she and mr pike reported was dollar_figure petitioner’s testimony that she is not a numbers person and therefore completely entrusted mr pike with all of their family financial matters is disingenuous we have consistently found that a requesting spouse cannot play the ‘ostrich hiding his or her head in the proverbial sand’ or turn a blind eye to the couple’s tax filings see wang v commissioner tcmemo_2014_206 at quoting 94_fedappx_949 3d cir aff’g t c memo given the circumstances petitioner should have been concerned about her tax obligations and taken some steps to assure herself ie inquire of mr pike that the tax_liabilities for the years at issue would be paid thus we find that petitioner knew or had reason to know that mr pike would not or could not pay the tax_liabilities for the years at issue the knowledge factor weighs against relief see revproc_2013_34 sec_4 c with respect to the legal_obligation factor we look at whether the requesting spouse or the nonrequesting spouse has a legal_obligation arising from a divorce decree or other legally binding agreement to pay the outstanding federal_income_tax liability id sec_4 d i r b pincite this factor will be neutral if on the basis of an agreement or consent order both spouses have a legal_obligation to pay the outstanding income_tax_liability the spouses are not separated or divorced or the divorce decree or agreement is silent as to any obligation to pay the outstanding income_tax_liability id petitioner and mr pike executed an msa in date approximately a month before she petitioned for dissolution of her marriage to mr pike the msa does not explicitly address the tax_liabilities for the years at issue it does provide in the section therein titled tax refunds or deficiencies that a ny deficiency assessed for any prior year in which the parties filed joint returns shall be payable in proportion to their income in the year assessed by each party as an individual obligation this provision plainly speaks to tax deficiencies and 8assuming arguendo that we had found that the knowledge factor favored relief that finding would not change our ultimate finding set forth below as to whether petitioner is entitled to equitable relief under sec_6015 federal_income_tax returns filed before the msa was executed however neither of these conditions is applicable here since this is not a deficiency case but rather an underpayment case and when the msa was executed the and joint returns had not yet been filed thus this text is not particularly enlightening as to each spouse’s legal_obligation regarding underpayments of tax we also note that the mediator credibly testified that the tax refunds or deficiencies section was boilerplate and that he would not have used it had he known that petitioner and mr pike possibly would have tax_liabilities arising from not-yet-filed federal_income_tax returns the msa provides in an earlier section titled division of debts that for any joint debts discovered hereafter which are not provided for in this agreement each party will pay one-half of such debt the mediator credibly testified that this section similarly was boilerplate and thus did not specifically address future tax debts however he also credibly testified that this section was intended to apply to undisclosed liabilities given his testimony it is apparent that the msa does not provide that an undisclosed liability would be the sole responsibility of mr pike or the party who incurred the liability but rather it would be the equal responsibility of petitioner and mr pike accordingly although the mediator’s testimony raises questions as to how he would have handled the issue of tax liabilities arising from not-yet-filed federal_income_tax returns the msa either imposes a legal_obligation on both petitioner and mr pike for the tax_liabilities for the years at issue or is silent as to such obligation the legal_obligation factor is neutral see revproc_2013_34 sec_4 d with respect to the significant benefit factor there is no evidence that petitioner or mr pike realized any significant benefit as that term is defined by revproc_2013_34 sec_4 e i r b pincite from the unpaid tax_liabilities for the years at issue respondent’s argument that this factor weighs against relief or is neutral because less money would have been available for support for petitioner had these liabilities been paid in full and on time is meritless the significant benefit factor favors relief or at worst is neutral see wang v commissioner at revproc_2013_34 sec_4 e with respect to the compliance factor petitioner’s federal_income_tax returns for through were all filed late and the tax_liabilities reflected thereon were also all paid late the compliance factor weighs against relief see 9additionally we note that on her federal_income_tax return for petitioner did not report as income the spousal support she received from mr pike during pursuant to the msa they entered into in date see wang v commissioner tcmemo_2014_206 at citing pugsley v commissioner t c memo yancey v commissioner at canty v commissioner tcmemo_2016_169 at revproc_2013_34 sec_4 f i r b pincite with respect to the health factor there is no evidence that petitioner was in poor physical or mental health when the and joint returns were filed or when she requested relief under sec_6015 indeed petitioner did not check the box on form_8857 that would have indicated that she had a mental or physical health problem at either time the health factor is neutraldollar_figure see revproc_2013_ sec_4 g i r b pincite finally we note that petitioner cites one additional factor that we do not find to be persuasive here she contends that mr pike emotionally mistreated her and this manner of mistreatment constitutes abuse by mr pike which favors granting relief to her the and joint returns were filed not only approximately years after the dissolution of petitioner and mr pike’s marriage but also after petitioner married mr johnson while the claimed abuse occurred when petitioner and mr pike were living under the same roof consequently there is no nexus between the claimed abuse and the kind of 10the fact that petitioner may have allegedly experienced some health challenges in late and during on account of two pregnancies after her divorce from mr pike does not moderately favor as petitioner contends the granting of relief see chou v commissioner tcmemo_2007_102 slip op pincite abuse described in revproc_2013_34 supra that would alter any of the factors specified in revproc_2013_34 sec_4 so as to militate in favor of granting petitioner relief tellingly on her form_8857 petitioner did not check the box that would have indicated that she was the victim of spousal abuse or domestic violence or suffering the effects of such abuse during the years at issue or when the and joint returns were filed only at trial did she first raise her abuse claim see hardin v commissioner tcmemo_2016_141 at denying threshold relief where abuse was not alleged on the form_8857 but raised as an afterthought during the tax_court proceedings there is simply no evidence in the record that mr pike mentally or physically abused petitioner in any sense to which the tax law or common experience will accord any recognition ogonoski v commissioner tcmemo_2004_52 slip op pincite analyzing the factors set forth in a predecessor revenue_procedure to revproc_2013_34 supra upon the basis of our examination of the entire record before us we find that petitioner has failed to carry her burden of establishing that it would be inequitable to hold her liable for the entirety of the underpayments for the years at issue and thus that she is entitled to relief under sec_6015 with respect to those years we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
